Citation Nr: 1115511	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-27 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to May 1970, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA), North Little Rock, Arkansas, Regional Office (RO), which continued the denial of service connection for a psychiatric condition, to include a nervous condition and anxiety attacks.  The Veteran disagreed with such decision and subsequently perfected an appeal.   During the pendency of his appeal, the Veteran relocated to the Atlanta, Georgia, area.  Thus, jurisdiction of his claims file was transferred to the Atlanta RO.     

In February 2009, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  After this appeal was certified to the Board, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.

In November 2009, the Board determined that new and material evidence had been received to reopen the service connection claim for an acquired psychiatric disorder.  The Board also remanded the reopened service connection claim to the AMC/RO for additional development, including obtaining information from the Veteran regarding his in-service psychiatric treatment from Okinawa to determine whether there are any outstanding treatment records for that period of service and providing a VA examination regarding the etiology of any psychiatric disorder.  That development was completed and the case was returned to the Board for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the November 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

Although the Veteran's service treatment records (STRs) contain complaints and treatment for psychiatric problems and diagnoses of immature personality, there is no probative and positive evidence relating a current diagnosis of any acquired psychiatric disorder to his active service or any incident therein.  Further, a psychosis was not exhibited within the first post-service year, and there is no evidence of continuity of psychiatric symptomatology after the Veteran's discharge from service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated in service, and a psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The VCAA duty to notify was satisfied by a January 2008 letter.  This letter fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his service connection claim; and of the Veteran's and VA's respective duties for obtaining evidence.  In an attachment to the January 2008 notice letter, the RO also advised the Veteran as to how disability ratings and effective dates are awarded, as required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or opinions are necessary to decide a claim, the VA must provide such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains the Veteran's STRs, service personnel records, VA and private medical records, and statements submitted by or on behalf of the Veteran.  As noted, in February 2009, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

Further, as noted, in a November 2009 decision/remand, the Board remanded the claim to the AMC/RO for additional development, including obtaining information from the Veteran regarding his in-service psychiatric treatment from Okinawa to determine whether there are any outstanding treatment records for that period of service and providing a VA examination regarding the etiology of any psychiatric disorder.  In a November 2009 notice letter, the AMC/RO requested that the Veteran "provide additional details regarding [his] purported in-service psychiatric treatment in Okinawa" as the AMC/RO must determine "whether there are any outstanding records [they] need to obtain from that period."  The Veteran did not respond to such request.  Further, the Veteran was afforded a VA examination to include opinions regarding the etiology of his psychiatric disability in April 2010.  The Veteran has not argued that the VA examination and medical opinion is inadequate, and review of such examination report and opinion reveals no inadequacies or inconsistencies.  Further, the Board finds that the April 2010 VA opinion is adequate to decide the claim on the merits as the reviewer relied on review of all evidence of record including the Veteran's statements and contentions, STRs, and post-service medical records.   

Therefore, as the AOJ attempted to obtain information from the Veteran regarding his in-service psychiatric treatment from Okinawa to determine whether there are any outstanding treatment records for that period of service and a medical opinion regarding the etiology of the psychiatric disability, the Board finds that the AOJ substantially complied with the November 2009 remand orders and no further action is necessary with regard to the service connection claim for an acquired psychiatric disorder.  See D'Aries, supra.

Significantly, the record does not otherwise indicate any additional obtainable evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the claimant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis of the Service Connection Claim

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic diseases, such as psychoses, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is seeking service connection for an acquired psychiatric disorder, to include anxiety disorder, which he maintains is related to his active service.  On review of the record, the Board finds that service connection for an acquired psychiatric disorder, to include anxiety disorder, is not warranted.  

Initially, the Board notes that the Veteran has a current psychiatric disability to meet the threshold requirement for service connection.  See Brammer, 3 Vet. App. at 225.  In this regard, the record shows that the Veteran is currently variously diagnosed with vascular dementia, depression secondary to a stroke and dementia, psychotic disorder not otherwise specified, and alcohol abuse in full sustained remission.  See April 2010 VA Mental Disorders Examination Report.  

Review of the Veteran's STRs indicate that he was admitted to Camp Kue in Okinawa for mental evaluation, including observation because he was suicidal.  See March 1970 Report of Medical History; March 1970 Separation Examination Report.  Upon psychiatric evaluation at discharge, the examiner noted that the Veteran was "removed from the human reliability program because of anxiety inappropriate behavior," and he was "subsequently seen to evaluate the feasibility of cross training."  The examiner indicated that he "did not believe that the patient would work out in the military nor respond to psychotherapy in a military setting."  The Veteran was assessed with immature personality.  See March 1970 Psychiatric Clinic Consultation Sheet.  Upon discharge examination, the examiner noted that the Veteran was "free of mental defects, disease, of all his acts," and was "able to distinguish between right and wrong and adhere to the right."  The Veteran also does "not suffer from any physical or mental condition which would warrant separation from service by reason of physical disability."  He was found psychiatrically normal upon discharge.  See March 1970 Separation Examination Report.  There are no further STRs indicating any complaints, treatment, and/or diagnoses of any psychiatric disability. 

Although the Veteran has current psychiatric disability (variously diagnosed as vascular dementia, depression secondary to a stroke and dementia, psychotic disorder not otherwise specified, and alcohol abuse in full sustained remission) and there is notation of treatment for psychiatric problems in-service, there is no probative and positive medical nexus evidence revealing a relationship between the Veteran's current psychiatric disability (variously diagnosed as vascular dementia, depression secondary to a stroke and dementia, psychotic disorder not otherwise specified, and alcohol abuse in full sustained remission) and his service.  In this regard, the claims folder contains both positive and negative nexus opinions.  In an April 2010 VA Treatment Letter from Dr. M.A.D., the physician noted that the Veteran was hospitalized at the Atlanta VAMC for "severe depression with associated anxiety which may be related to post-traumatic stress disorder.  The physician also noted the "Veteran's depressive illness dates back to his time in the military while he was stationed in Okinawa."  See April 2010 VA Treatment Letter.  

The Veteran's claims folder also contains an April 2010 VA Mental Disorders Examination Report.  The April 2010 VA examiner notes that the Veteran reported a history of psychiatric problems while serving in Okinawa including depression and anxiety  Specifically, the Veteran reported that he lost many friends in Vietnam which caused him depression He further reported that Viet Cong attempted to attack him while he was stationed in Okinawa.  He also reports that he attempted suicide in Okinawa as a result of a friend attempting suicide  The examiner noted that the Veteran is "not the best of historians due to his stroke and subsequent dementia," and "there are numerous errors in his history that are contradicted by documents or by others who know him."  The VA examiner assessed vascular dementia, depression secondary to stroke and dementia, psychotic disorder not otherwise specified, and alcohol abuse in full sustained remission.  After notation of the Veteran's history and review of the Veteran's claims folder including service and post-service records, the examiner opined that "it is less (not as) likely as not that the Veteran's acquired psychiatric disorders were incurred in or otherwise the result of active service."  The examiner based her opinion on the lack of any psychiatric problems for 40 years following the Veteran's discharge from service.  The examiner also indicated that "there is no evidence suggesting pre-existing symptoms of a psychiatric disorder;" hence, "there cannot be aggravation of a condition that predated service."  The examiner also noted that "psychosis, depression, and dementia are not congenital or developmental disease or defects as they appear to have arisen in the last decade."  Further, the examiner opined "that it is unlikely that the in-service complaints related to 'immature personality' were early manifestations of his current psychosis" as "depression and dementia are not typically exhibit prodromes."  See April 2010 VA Mental Disorders Examination Report.  On review, the Board finds the medical nexus opinion in the April 2010 VA Treatment Letter of little probative value for the following reasons.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49(2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the Court has held that "a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, a medical opinion cannot be disregarded solely on the rationale that the medical opinion is based on a history provided by the veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  On the other hand, the Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  The Board should evaluate the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Here, the critical question is whether the medical opinion is credible in light of all the evidence. In fact, the Board may reject a medical opinion that is based on facts provided by a veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran which formed the basis for the opinion. Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that the Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Initially, the Board notes that although the April 2010 VA Treatment Letter from Dr. M.A.D. indicated that there may be a relationship between the Veteran's depression and anxiety and his service, the Board finds that such opinion is speculative and is entitled to minimal probative weight.  The Board notes that the use of the words "possible" "may" or "can be", as in this case, makes a doctor's opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.    

Further, the April 2010 VA Treatment Letter from Dr. M.A.D. did not provide any rationale for her positive opinion.  The April 2010 letter merely relied on the Veteran's statements that he had a depressive illness in the military while he was stationed in Okinawa and implied a relationship to service.  Although the Veteran's statements were credible with regard to the in-service psychiatric treatment, the lack of any evidence of continuity of symptomatology or continuity of treatment following the Veteran's discharge from service constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from any disease or injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting evidence to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  As such, the April 2010 VA Treatment Letter from Dr. M.A.D. contains a speculative opinion and has little probative value. 

Further, there is also no evidence of psychosis within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  In fact, the first indication of any psychiatric disability is a September 2007 Mental Health Consult from the North Little Rock VAMC, in which the Veteran complained of depression for the past seven years and depression prior to his stroke in 2000 and was assessed with dysthymia with superimposed major depression and panic attacks with agoraphobia, dated approximately thirty-seven years post-service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board also finds that there is no evidence of continuity of symptomatology, specifically psychiatric problems, after the Veteran's discharge from service to warrant service connection under such theory.  See 38 C.F.R. § 3.303(b).  In this regard, as noted, review of the Veteran's post-service treatment records indicate that he did not seek any treatment post-service for any psychiatric disability until a September 2007 Mental Health Consult from the North Little Rock VAMC, in which the Veteran complained of depression for the past seven years and depression prior to his stroke in 2000, approximately thirty to thirty-seven years after discharge from service, and the Veteran has not argued that he suffered any psychiatric problems during the period of discharge from service until his first post-service treatment in 2007.  Absent a finding of a relationship between the Veteran's psychiatric disability and his service or continuity of symptomatology related to service, there is no basis to grant service connection.

Additionally, the Board notes that the Veteran has contended on his own behalf that his psychiatric disability is related to his military service.  The Veteran advances that his current psychiatric disability is related to in-service psychiatric treatment and service in Okinawa.  The Veteran is competent to report his symptomatology and treatment during service.  However, such statements are not credible because, as discussed above, review of the evidence of record reveals that the Veteran did not seek treatment for his psychiatric problems until many years after service.  In addition, significantly, an April 2010 VA examiner provided a negative nexus opinion regarding his psychiatric disability.   
 
Based on the foregoing, the Board concludes that an acquired psychiatric disability was not incurred in or aggravated by service.  The benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.     


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


